DETAILED ACTION
This Office action response to a 5th Request for Continued Examination filed on 03/16/2021. Claims 1, 18-34 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2021 has been entered.

Information Disclosure Statement
The information disclosure statement, filed 03/16/2021, have been submitted for consideration by the Office. It has been placed in the application file and the information referred to therein has been considered.

Response to Applicant’s 5th RCE Submission
The previous Notice of Allowance, mailed on 01/15/2021, has been vacated in consideration of revised search. 
Applicant’s 5th RCE Submission, filed on 03/16/2021, and Claim Amendment and Remarks, filed on 02/27/2020, is moot in view of the new ground(s) of rejection in the 5th RCE. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 18, 21, 22, 25, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder (US 5,561,357 and Schroeder #1 hereinafter) in view of Stockman (US 2007/0025051 A1 and Stockman hereinafter), and in further view of Gaydos (US 2007 /0295877 Al and Gaydos hereinafter) as motivated by Gotham et al. (US 2011/0075342 Al and Gotham hereinafter).
Regarding claim 1, Schroeder #1 discloses an apparatus (item 60 of Figs. 6-7 and 10:52-67 & 11:1-18 shows and indicates apparatus 60 {auxiliary capacitance starting circuit assembly}) comprising: a container capable of receiving a capacitive device (item 61 of Fig. 6 & items 61, 71 of Fig. 7 and 10:52-67 & 11:1-18 & 11:52-63 shows ad indicates container 71 {base member} capable of receiving capacitive device 61 {auxiliary motor start capacitor}); a cover configured to be mounted to the container (item 73 of Fig. 7 and 11:52-63 shows and indicates cover 73 {box-like cover} that is  configured to be mounted to container 71), wherein the cover comprises: at least one contact extending from the cover (items 68, 69 of Figs. 6-7 and 11:1-18 & 11:52-63 shows and indicates contacts 68 & 69 {wire leads 68 and 69} extending from cover 73); mounted to an outside surface of the container (item 72 of Fig. 7 and 11:52-63 shows and indicates container 71 has a mounting hole 72 to receive a sheet metal screw that is mounted to the outside surface of container 71); and a relay that is configured to control opening and closing of contacts, wherein the contacts open and close in response to a monitored condition of a motor connected to the apparatus, and selected one of capacitive device is connected across a run capacitor of the motor when the contacts are closed (item 65 of Figs. 6-7 & items 10, 13, 64 and 10:52-67 & 11:1-18 shows and indicates where relay 65 is configured to control opening and closing of contacts 64, where contacts 64 open and close in response to a monitored condition of motor 10 connected to apparatus 60, and selected one of capacitive device 61 that is connected across run capacitor 13 of motor 10 when contacts 64 are closed).
Schroeder #1 discloses the claimed invention except a container capable of receiving a plurality of capacitive devices, each of the plurality of capacitive devices having a first capacitor terminal and a second capacitor terminal; a cover configured to be mounted to the container, wherein the cover comprises: a common cover terminal having at least one contact extending from the cover; a plurality of capacitor cover terminals, each of the plurality of capacitor cover terminals having at least one contact extending from the cover; a plurality of first conductors, wherein each of the plurality of first conductors is configured to electrically connect to one of the first capacitor terminals of the plurality of capacitive devices and one of the plurality of capacitor cover terminals; a second conductor configured to electrically connect to each of the second capacitor terminals of the plurality of capacitive devices and the common cover terminal; and a plurality of insulations structures, wherein each insulation structure is associated with one of the plurality of capacitor cover terminals; a magnet mounted to an outside surface of the container, the magnet including a projection that is configured to be positioned beneath a bottom wall of the container.
Stockman discloses a container capable of receiving a plurality of capacitive devices (items 12, 20-25, 60 of Fig. 3 and ¶[0059_0062 & 0068] shows and indicates container 60 {case} capable of receiving a plurality of capacitive devices 20-25 {capacitive element 12 having a plurality of capacitor sections 20-25}), each of the plurality of capacitive devices having a first capacitor terminal and a second capacitor terminal (items 37, 40-45 of Figs. 3_5 & items 36, 37 of Fig. 4 and ¶[0062-0063 & 0065] shows and indicates each of the plurality of capacitive devices 20-25 has first capacitor terminal 40-46 {element section terminals 40-45 to the respective capacitive devices 20-25} and second capacitor terminal 36 {common terminal 36 at 37}); a cover configured to be mounted to the container (item 80 of Figs. 1_3 and ¶[0070] shows and indicate cover 80 {pressure interrupter cover assembly} that is configured to be mounted to container 60), wherein the cover comprises: a common cover terminal having at least one contact extending from the cover (item 88 of Figs. 1-3 & item 120 of Fig. 2 and ¶[0072] shows and indicate where cover 80 is comprised of a common cover terminal 88 {common cover terminal} having contacts 120 {four blades} extending from cover 80); a plurality of capacitor cover terminals, each of the plurality of capacitor cover terminals having at least one contact extending from the cover (items 90-95 of Figs. 1-2 & items 98, 100, 102 of Fig. 9 and ¶[0071] shows and indicate where cover 80 is comprised of a plurality of capacitor cover terminals 90-95 respectively corresponding to one of the capacitor devices 20-25, where each of the plurality of capacitor cover terminals 90-95 has contacts 98_100_102 {three upstanding blades 98, 100 and 102} extending from cover 80); a plurality of first conductors, wherein each of the plurality of first conductors is configured to electrically connect to one of the first capacitor terminals of the plurality of capacitive devices and one of the plurality of capacitor cover terminals (Figs. 2-3 & items 50-55 of Fig. 5 and ¶[0063-0064 & 0076] shows and indicate where a plurality of first conductors 50-55 {six insulated wires 50-55}, and where each of the plurality of first conductors 50-55 is configured to electrically connect to one of the first capacitor terminals 40-45 of the plurality of capacitive devices 20-25, and one of the plurality of capacitor cover terminals 90-95, respectively); a second conductor configured to electrically connect to each of the second capacitor terminals of the plurality of capacitive devices and the common cover terminal (item 38 of Figs. 3-4 and ¶[0065_0068_0102] shows and indicate where second conductor 38 is configured to electrically connect to each of the second capacitor terminals 36 of the plurality of capacitive devices 20-25 and the common cover terminal 88); and a plurality of insulations structures, wherein each insulation structure is associated with one of the plurality of capacitor cover terminals (items 116, 118 of Fig. 1 and ¶[0023 & 0072] shows and indicate where a plurality of insulations structures cup-116_fins-118 {cylindrical center barrier cup 116 and six barrier fins 118}, where insulation structure section cup-116 of insulations structures cup-116_fins-118 is associated with common cover terminal 88 and insulation structure section fins-118 of insulations structures cup-116_fins-118 is associated with the plurality of capacitor cover terminals 90-95; therefore, the assembly of Schroeder #1 will have a container capable of receiving a plurality of capacitive devices, where the assembly has  a common cover terminal that has at least one contact extending from the cover, and where the assembly is able to  have the ability to select the required plurality of capacitive devices be connected across the run capacitor of the motor when the contacts are closed by incorporating the structure of a container with the plurality of capacitive devices of Stockman).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate a container capable of receiving a plurality of capacitive devices, each of the plurality of capacitive devices having a first capacitor terminal and a second capacitor terminal; a cover configured to be mounted to the container, wherein the cover comprises: a common cover terminal having at least one contact extending from the cover; a plurality of capacitor cover terminals, each of the plurality of capacitor cover terminals having at least one contact extending from the cover; a plurality of first conductors, wherein each of the plurality of first conductors is configured to electrically connect to one of the first capacitor terminals of the plurality of capacitive devices and one of the plurality of capacitor cover terminals; a second conductor configured to electrically connect to each of the second capacitor terminals of the plurality of capacitive devices and the common cover terminal; and a plurality of insulations structures, wherein each insulation structure is associated with one of the plurality of capacitor cover terminals into the structure of Schroeder #1. One would have been motivated in the assembly of Schroeder #1 and have the container capable of receiving a plurality of capacitive devices, where each of the plurality of capacitive devices has a first capacitor terminal and a second capacitor terminal; a cover that is configured to be mounted to the container, and where the cover comprises a common cover terminal that has at least one contact that extends from the cover; a plurality of capacitor cover terminals where each of the plurality of capacitor cover terminals has at least one contact that extends from the cover; a plurality of first conductors, where each of the plurality of first conductors is configured to electrically connect to one of the first capacitor terminals of the plurality of capacitive devices and one of the plurality of capacitor cover terminals; a second conductor that is configured to electrically connect to each of the second capacitor terminals of the plurality of capacitive devices and the common cover terminal; and a plurality of insulations structures, where each insulation structure is associated with one of the plurality of capacitor cover terminals in order to provide a single capacitor with a plurality of capacitive devices within a container that incorporates safely making connections to select multiple capacitance values through selected capacitive devices, where the cover of the container is able to disconnect the capacitive devices upon a pressure-event failure, as indicated by Stockman in ¶[0010-0014], in the apparatus of Schroeder #1.
Schroeder #1 and Stockman does not disclose a magnet mounted to an outside surface of the container, the magnet including a projection that is configured to be positioned beneath a bottom wall of the container.
Gaydos discloses a magnet mounted to an outside surface of the container, the magnet including a projection that is configured to be positioned beneath a bottom wall of the container (abstract & ¶[0002_0015 & 0017-0019] indicates a magnet cup-holder {magnetic cup holder} mounted to an outside surface of the container cup {cup}, the magnet cup-holder including a projection base-portion {magnetic base portion of the magnetic cup-holder} that is configured to be positioned beneath a bottom wall of the container cup; therefore, the assembly of modified Schroeder will have a magnet mounted to an outside surface of the container, where the magnet includes a projection that is configured to be positioned beneath a bottom wall of the container by incorporating the structural idea of Gaydos). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate a magnet mounted to an outside surface of the container, the magnet including a projection that is configured to be positioned beneath a bottom wall of the container into the structure of modified Schroeder. One would have been motivated in the assembly of modified Schroeder and have the magnet mounted to the outside surface of the container, where the magnet includes a projection that is configured to be positioned beneath a bottom wall of the container in order to fix the container to a suitable surface of the motor/run capacitor that is indicated by Schroeder in 11:57-61 by coupling a magnetic assembly to the container, indicated by Gaydos in the abstract and as motivated by Gotham in claims 1 and 5, in the apparatus of modified Schroeder.
In addition, it would have been obvious to one having ordinary skill in the art at the time of the invention to incorporate a magnet mounted to the outside surface of the container, where the magnet includes a projection that is configured to be positioned beneath a bottom wall of the container, as shown by Gaydos. Therefore, it has been held to be within the general skill of a worker in the art to be aware that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 18, modified Schroeder discloses an apparatus, wherein each of the plurality of capacitive devices is a metalized film capacitor (Stockman: items 30-34 of Fig. 3 & Figs. 1-2 and ¶[0061] shows and indicates where capacitive element 12  is a metallized film capacitor that has a plurality of capacitor devices 20-25 segmented by barriers 30-34).

Regarding claim 21, modified Schroeder discloses an apparatus,  wherein the common cover terminal is centered on the cover (Stockman: Figs. 1-3 and ¶[0071] shows and indicates where common cover terminal 88 is centered on cover 80).

Regarding claim 22, modified Schroeder discloses an apparatus, further comprising an insulation barrier separating the capacitor cover terminals and the common cover terminal (Stockman: item 114 of Fig. 1 & Fig 2 and ¶[0072-0073] shows and indicates that cover 80 further comprising an insulation barrier 114 separating the capacitor cover terminals 90-95 and common cover terminal 88).

Regarding claim 25, modified Schroeder discloses an apparatus, wherein the apparatus is a hard start capacitor replacement unit adaptable to a plurality of motors of a type having a run capacitor and each requiring different hard start capacitance values (Schroeder #1: Figs. 6-7 and 10:52-67 & 11:1-18 shows and indicates apparatus 60; Stockman: Figs. 1-3 and ¶[0058-0059] indicates where hard start capacitor replacement unit of the capacitive element 12 is adaptable to a plurality of motors of a type having a run capacitor and each requiring different hard start capacitance values by the different capacitive values that could be obtained from the plurality of capacitive devices 20-25).

Regarding claim 27, modified Schroeder discloses an apparatus, wherein the apparatus is configured to be mountable to a magnetic surface of an air conditioning system (Schroeder #1: Figs. 6-7 and 12:3-5 indicates apparatus 60  is configured to be mountable to a  surface of an air conditioning system; Gaydos: abstract & ¶[0002_0015 & 0017-0019] indicates the magnet cup-holder is mountable to commonly located ferrous surface {indicated in ¶[0015]).

Regarding claim 29, modified Schroeder discloses an apparatus, wherein the magnet is a ferrite ceramic magnet (Gaydos: abstract & ¶[0002_0015 & 0017-0019] indicates where the magnet cup-holder is a ferrite ceramic magnet of 3.5 MGOe or 350 milliTeslas {indicated in ¶[0019]}).
In addition, the applicant has not disclosed that having a magnet be a ferrite ceramic magnet solves any stated problems or provides any unexpected results. As such, the Examiner considers this limitation to be a design choice. Therefore, it would have been obvious as matter of obvious design choice to one having ordinary skill in the art at the time of the invention to have a ferrite ceramic magnet, as shown by Gaydos, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Schroeder #1 in view of Stockman and Gaydos (motivated by Gotham), as detailed in the rejection of claim 1 above, and in further view of Budts et al. (US 3,041,477l and Budts hereinafter).
Regarding claim 23, modified Schroeder discloses the claimed invention except an electronic relay.
Budts discloses an electronic relay (3:34-36 indicates an electronic relay).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate an electronic relay into the structure of modified Schroeder. One would have been motivated in the assembly of modified Schroeder and have an electronic relay in order to have an alternate relay design that would not have such rapid wear and oxidation of contacts, as indicated by Budts in 1:14-17, in the apparatus of modified Schroeder.
In addition, it would have been obvious to one having ordinary skill in the art at the time of the invention to incorporate an electronic relay, as shown by Budts. Further, the applicant has not presented an explanation or indicated in the specifications that this particular shape or form of the relay is significant or anything more than one of a numerous shape or form configurations of the relay that a person of ordinary skill in the art would find obvious. Therefore, a change in shape or form is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Schroeder #1 in view of Stockman and Gaydos (motivated by Gotham), as detailed in the rejection of claim 1 above, and in further view of Schroeder (US 5,247,236 and Schroeder #2 hereinafter).
Regarding claim 24, modified Schroeder discloses the claimed invention except a control relay or a potential relay.
Schroeder #2 discloses a control relay or a potential relay (items 30, 35 of Figs. 3-4_6 and 8:34-41 indicates control relay 35 implemented in the auxiliary capacitance starting apparatus 30).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate a control relay or a potential relay into the structure of modified Schroeder. One would have been motivated in the assembly of modified Schroeder and have a control relay or a potential relay in order to have an alternate relay design in the apparatus circuitry, as shown by Schroeder #2 in Figs. 3-4, in the apparatus of modified Schroeder.
In addition, it would have been obvious to one having ordinary skill in the art at the time of the invention to incorporate a control relay or a potential relay, as shown by Schroeder #2. Further, the applicant has not presented an explanation or indicated in the specifications that this particular shape or form of the relay is significant or anything more than one of a numerous shape or form configurations of the relay that a person of ordinary skill in the art would find obvious. Therefore, a change in shape or form is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Schroeder #1 in view of Stockman and Gaydos (motivated by Gotham), as detailed in the rejection of claim 1 above, and in further view of Sartorius (US 2007/0221278 Al and Sartorius hereinafter).
Regarding claim 30, modified Schroeder discloses the claimed invention except a permanent magnet.
Sartorius discloses a permanent magnet (¶[0023] indicates magnetic holder is constituted by a permanent magnet).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate a permanent magnet into the structure of modified Schroeder. One would have been motivated in the assembly of modified Schroeder and have a permanent magnet in order to have magnetic holder be constituted in conventional manner by a permanent magnet, as indicated by Sartorius in ¶[0023], in the apparatus of modified Schroeder.
In addition, the applicant has not disclosed that having a permanent magnet solves any stated problems or provides any unexpected results. As such, the Examiner considers this limitation to be a design choice. Therefore, it would have been obvious as matter of obvious design choice to one having ordinary skill in the art at the time of the invention to have a permanent magnet, as shown by Sartorius, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Schroeder #1 in view of Stockman and Gaydos (motivated by Gotham), as detailed in the rejection of claim 1 above, and in further view of Anderson (US 5,196,818 and Anderson hereinafter).
Regarding claim 31, modified Schroeder discloses an apparatus, wherein the magnet is a ferrite ceramic magnet (Gaydos: abstract & ¶[0019] indicates where the magnet cup-holder is a ferrite ceramic magnet). 
However, Schroeder #1, Stockman, and Gaydos does not disclose a magnet includes one or more of ferric oxide, iron oxide, barium, barium carbonate, strontium, or strontium carbonate.
Anderson discloses a magnet includes one or more of barium or strontium (claims 2-4 indicates a ceramic magnet includes one or more of barium or strontium).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate a magnet includes one or more of barium or strontium into the structure of modified Schroeder. One would have been motivated in the assembly of modified Schroeder and have the magnet include one or more of barium or strontium in order to have a choice ceramic magnet, as indicated by Anderson in claims 2-4, in the apparatus of modified Schroeder.
In addition, the applicant has not disclosed that having a magnet include one or more of barium or strontium solves any stated problems or provides any unexpected results. As such, the Examiner considers this limitation to be a design choice. Therefore, it would have been obvious as matter of obvious design choice to one having ordinary skill in the art at the time of the invention to have a magnet include one or more of barium or strontium, as shown by Anderson, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Schroeder #1 in view of Stockman and Gaydos (motivated by Gotham), as detailed in the rejection of claim 1 above, and in further view of Iwatsuka et al. (US 5,691,845 and Iwatsuka hereinafter).
Regarding claim 32, modified Schroeder discloses the claimed invention except a magnet includes one or more magnetically soft materials.
Iwatsuka discloses a magnet includes one or more magnetically soft materials (19:50-51 indicates a magnet includes magnetically soft magnetic material).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate a magnet includes one or more magnetically soft materials into the structure of modified Schroeder. One would have been motivated in the assembly of modified Schroeder and have the magnet include one or more magnetically soft materials in order to have a holder that is comprised of a magnetically soft magnetic material, as indicated by Iwatsuka in 19:50-51, in the apparatus of modified Schroeder.
In addition, the applicant has not disclosed that having a magnet includes one or more magnetically soft materials solves any stated problems or provides any unexpected results. As such, the Examiner considers this limitation to be a design choice. Therefore, it would have been obvious as matter of obvious design choice to one having ordinary skill in the art at the time of the invention to have a magnet include one or more magnetically soft materials, as shown by Iwatsuka, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Schroeder #1 in view of Stockman and Gaydos (motivated by Gotham), as detailed in the rejection of claim 1 above, and in further view of Yamaguchi et al. (US 6,160,465 and Yamaguchi hereinafter).
Regarding claim 33, modified Schroeder discloses the claimed invention except a magnet includes one or more magnetically hard materials.
Yamaguchi discloses a magnet includes one or more magnetically hard materials (claim 17 indicates a magnet includes magnetically soft magnetic material).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate a magnet includes one or more magnetically hard materials into the structure of modified Schroeder. One would have been motivated in the assembly of modified Schroeder and have the magnet include one or more magnetically hard materials in order to have a choice magnet that comprises a holder, as indicated by Yamaguchi in claim 17, in the apparatus of modified Schroeder.
In addition, the applicant has not disclosed that having a magnet includes one or more magnetically hard materials solves any stated problems or provides any unexpected results. As such, the Examiner considers this limitation to be a design choice. Therefore, it would have been obvious as matter of obvious design choice to one having ordinary skill in the art at the time of the invention to have a magnet include one or more magnetically hard materials, as shown by Yamaguchi, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Schroeder #1 in view of Stockman and Gaydos (motivated by Gotham), as detailed in the rejection of claim 1 above, and in further view of Hardy (US 6,538,544 Bl and Hardy hereinafter).
Regarding claim 34, modified Schroeder discloses the claimed invention except a rare-earth magnet.
Hardy discloses a rare-earth magnet (claims 7-9 indicates magnetic holder is constituted by a permanent magnet).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate a rare-earth magnet into the structure of modified Schroeder. One would have been motivated in the assembly of modified Schroeder and have a rare-earth magnet in order to have rare-earth magnetic holder be comprised of different rare-earth materials, as indicated by Hardy in claims 7-9, in the apparatus of modified Schroeder.
In addition, the applicant has not disclosed that having a rare-earth magnet solves any stated problems or provides any unexpected results. As such, the Examiner considers this limitation to be a design choice. Therefore, it would have been obvious as matter of obvious design choice to one having ordinary skill in the art at the time of the invention to have a rare-earth magnet, as shown by Hardy, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Allowable Subject Matter
Claims 19-20, 26, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 19, the primary reason for allowance is due to an apparatus, wherein four capacitive devices are provided in the apparatus.
Regarding claim 20, the primary reason for allowance is due to the dependency to claim 19.
Regarding claim 26, the primary reason for allowance is due to an apparatus, wherein the plurality of capacitive devices have a combined capacitance value of about 296 microfarads.
Regarding claim 28, the primary reason for allowance is due to an apparatus, wherein the magnet has a strength of approximately 30-150 milliTeslas.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847